Citation Nr: 0409511	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a scalp scar.

2.  Entitlement to service connection for left ankle sprain 
residuals.

3.  Entitlement to service connection for right ankle sprain 
residuals.

4.  Entitlement to a rating in excess of 10 percent for a low back 
disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from December 
1967 to January 1979, and from February 1979 to February 1998.  
These matters come before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal is REMANDED, in part (issues #2, 3 and 4 on preceding 
page) to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is required 
on your part.


FINDING OF FACT

It is not shown that the veteran has a scar on his scalp.


CONCLUSION OF LAW

Service connection for a scalp scar is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The veteran's initial claim for service connection for a scalp 
scar was received by the RO in May 1998, and was denied in a 
December 1998 rating decision as not well grounded.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA eliminated the concept of a well-grounded claim.  
The law also provided that under certain circumstances claims that 
were denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be re-
adjudicated as if the denial had not been made.  

In August 2002 the RO advised the veteran that it was going to 
review his claim pursuant to the VCAA.  In a December 2002 
supplemental statement of the case (SSOC) the RO re-adjudicated 
the claim on a de novo basis and denied the claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated by 
the VCAA.  The August 2002 letter to the veteran, informing him of 
the VCAA, and that the RO would reconsider his claim on its own 
motion, appears to meet the Court's guidelines regarding initial 
VCAA notice.  The letter advised the veteran of the evidence 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development.  While it 
advised him to respond in 30 days, it went on to inform him that 
evidence submitted within a year would be considered.  Everything 
submitted by the veteran to date has been accepted for the record, 
and considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § __), the Board may proceed with 
consideration of the appeal.  In one form or another the veteran 
has now received all required notice, and has had more than ample 
time to respond.  

Regarding timing of notice, it is noteworthy that while the VCAA 
notice here did not precede the decision on appeal (as required by 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), such notice 
obviously could not have been given prior to enactment of the 
VCAA.  Notice was provided prior to the RO's last adjudication and 
certification to the Board.  As to notice content, while the 
veteran was not specifically advised to submit any evidence in his 
possession pertaining to the claims, VAOPGCPREC 1-2004 (Feb. 24, 
2004) held that the language used by the Court in Pelegrini, 
supra, suggesting that was necessary was obiter dictum, and not 
binding on VA.  Regardless, the August 2002 letter advised the 
veteran what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefits sought.  The 
December 2002 SSOC advised him specifically that his claim was 
denied because there was no competent evidence the claimed 
disability existed.  In these circumstances, advising the veteran 
to submit everything he has pertinent to this claim would serve no 
useful purpose.  Nothing he conceivably has could overcome the 
fact that examinations have failed to show he has the claimed 
disability.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the veteran's 
service medical records and VA treatment records.  He has been 
afforded a VA examination.  The veteran has not identified any 
records outstanding pertinent to the matter being addressed on the 
merits.  All of VA's notice and assistance duties, including those 
mandated by the VCAA, are met.

Factual Background

The veteran's service medical records show that he sustained a 
head laceration in December 1985.  He was afforded emergency care, 
at which time sutures were applied.  A right scalp laceration was 
diagnosed.  The veteran's voluminous service medical records do 
not show any subsequent treatment for residuals of a head 
laceration.  Examination reports dated after December 1985, 
including the report of the veteran's November 1997 retirement 
examination, contain no mention of any clinical findings 
pertaining to a head laceration.  

On September 1998 VA examination the veteran informed the examiner 
that he had a scar on his scalp under his hair.  He added that it 
did not hurt.  Examination of the skin was noted to be normal.  
The examiner stated that he could not find a scalp scar or old 
scalp laceration residuals.  

In his May 1999 substantive appeal the veteran claimed that his 
scalp scar was tender and that the [VA] physician who examined him 
did not look at the scar.  

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability exists.  Here, the 
medical evidence does not show that the veteran currently has a 
scar on his scalp.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service connection]. 
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran has been specifically advised that to 
establish service connection for a claimed disability, he must 
show that he has such disability and that it is related to disease 
or injury in service.  He has not submitted any competent 
(medical) evidence that he has such a scar nor identified any 
treatment provider who has diagnosed, noted, or treated such a 
scar.  The veteran claims that he has a scalp scar which is 
tender, and that the VA examiner on examination did not "look at 
the scar."  However, the report of the VA examination report 
reflects that the examiner indeed searched for the alleged scar, 
and that it was not found.  As a layperson, the veteran is not 
competent to establish by his own opinion that he has a given 
disability (or relate such disability to service).  See Espiritu, 
supra.  The preponderance of the evidence is against the claim.  
Hence, it must be denied.


ORDER

Service connection for scalp scar is denied.  


REMAND

Service medical records show that during service the veteran 
sustained sprains of both ankles (left in April 1976 and August 
1980, and right in November 1995).  Pes planus was diagnosed on 
January 1979 examination.  None of these disorders was noted on 
November 1997 retirement examination.

On September 1998 VA examination, status post left ankle sprain 
"probably" secondary to pes planus and status post right ankle 
sprain secondary to pes planus were diagnosed.  (In December 2002 
the RO granted service connection for pes planus.)  The veteran's 
ankles were last examined in September 1998.  A VA examination is 
necessary to ascertain whether any current left and right ankle 
disabilities are related to either to injury in service or to the 
veteran's service-connected pes planus.

In February 2004 the Board informed the veteran of a change in the 
criteria for rating degenerative disc disease which became 
effective September 23, 2002.  Since his appeal was pending at the 
time of the revision, the rating for the low back disability must 
be considered under both the old and (effective from September 23, 
2002) the new criteria.  The rating criteria for evaluating 
disabilities of the spine were further amended effective September 
26, 2003.  The February 2004 letter also informed the veteran of 
this change in the criteria.  

The veteran was last afforded a VA orthopedic examination in 
September 2000, when it was noted that examination failed to 
reveal any significant objective abnormality.  September 2000 VA 
X-rays of the lumbosacral spine showed no degenerative disc 
disease.  However, earlier (April 1999) magnetic resonance imaging 
[MRI] showed L4-5 degenerative disk disease.  In light of the 
foregoing, a current examination to assess the nature and severity 
of the veteran's low back disability is indicated.  It is also 
noteworthy that where, as here, the claim involves the assignment 
of an initial rating for a disability following the award of 
service connection for such disability, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all sources of 
medical treatment he received for ankle or low back disability 
since his service separation.  The RO should obtain complete 
copies of pertinent records from all identified treatment sources.

2.  The veteran must then be afforded a VA orthopedic examination 
to determine the nature and etiology of any current left or right 
ankle disability he may have.  His claims folder must be available 
to, and reviewed by, the examiner in conjunction with the 
examination.  The examiner should provide a diagnosis for the 
veteran's current ankle disability(ies), if any, and opine whether 
it is at least as likely as not that such disability was caused by 
injury in service (and specifically the noted sprains) or was 
caused or aggravated by the veteran's service-connected pes 
planus.  The examiner should expressly comment on the September 
1998 VA examination findings concerning the veteran's left and 
right status post ankle sprains, and should explain the rationale 
for any opinion given.

The VA examiner should also ascertain the current severity of the 
veteran's service-connected low back disorder.  Any indicated 
studies should be performed.  The examiner should elicit from the 
veteran all complaints and symptoms associated with his low back 
disability.  The examiner should opine whether there would be 
additional limits on function with repeated use or during flare-
ups and, if so (if possible), to what degree.  The examiner must 
identify any evidence of neuropathy, to include reflex changes, 
absent ankle jerk, characteristic pain, and muscle spasm.  Any 
functional impairment of the lower extremities due to disc 
pathology should be noted.  If there have been incapacitating 
episodes, their frequency and duration should be noted.

3.  After the development ordered above is completed, the RO 
should readjudicate the remaining matters.  If any of the claims 
remains denied, the RO should issue an appropriate SSOC, and give 
the veteran and his representative the opportunity to respond.  
The case should then be returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



